UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 333-165917 On Time Filings, Inc. (Exact name of small business issuer as specified in its charter) Nevada 27-0579647 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1405 Clay Street, #B, Newport Beach, California 92663 (Address of principal executive offices) (949) 610-3686 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYes xNo As of August 4, 2010, there were 5,330,000 shares of the issuer's $.001 par value common stock issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements TABLE OF CONTENTS Balance Sheets 3 Statements of Operations 4 Statement of Changes in Stockholders’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 2 ON TIME FILINGS, INC. BALANCE SHEETS ASSETS June 30, 2010 (Unaudited) December 31, Current assets Cash $ $ Accounts receivable Prepaid expenses Total current assets Property and equipment, net of $134 and $61 accumulated depreciation, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Income taxes payable Total current liabilities Stockholders’ equity Preferred stock, $0.001 par value per share, 5,000,000 shares authorized, -0- shares issued and outstanding - - Common stock, $0.001 par value; 50,000,000 shares authorized, 5,330,000 shares issued and outstanding 5,330 5,330 Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 3 ON TIME FILINGS, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, For the Period from Inception (July 10, 2009) through June 30, 2010 Net revenue $ $ $ Cost of revenues Gross profit Operating expenses Legal and professional General and Administrative Total operating expenses Income before income taxes Provision for income taxes Net income $ $ $ Net income per common share – basic and diluted $ $ $ Weighted average of common shares – basic and diluted See accompanying notes to financial statements 4 ON TIME FILINGS, INC. STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM INCEPTION (JULY 10, 2009) THROUGH JUNE 30, 2010 (UNAUDITED) Common Stock Number of Shares Amount Additional Paid-In Capital Retained Earnings Total Stockholders’ Equity Balance, July 10, 2009 - $
